Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
None of the prior art of record teaches: (Summarized, see claims for full details)
a) Receiving  the vector permutation instruction that specifies: a source vector that includes a plurality of vector elements; a destination that includes a plurality of lanes; a control input that includes sets of control bits wherein each of the sets of control bits includes: a first subset of control bits associated with a respective lane of the plurality of lanes specifies a respective vector element from among the plurality of vector elements to provide to the respective lane; the second subset of control bits specifies whether to provide to the respective lane: the respective vector element specified by the first subset, a set of zeros, a set of ones, or a sign of the respective vector element; performing, by  the processor in response to the vector permutation instruction, permutation of the source vector to produce a permuted vector  providing the permuted vector to the destination according to the vector permutation instruction. (Claim 1)
b) The control storage location stores a permute control input for each lane of an output vector, each of the permute control inputs includes: a first subset of control bits associated with the respective lane of the output vector that specifies a respective vector element of an input vector; the second subset of control bits specifies whether to provide to the respective lane: the respective vector element specified by the first subset, a set of zeros, a set of ones, or a sign 
c) Receiving the vector permutation instruction that specifies a first vector, a second vector, and a permute control input; Page 5 of 14Application No. 16/551,587TI-77731 US01 Response to Office Action dated August 7, 2020generating by  the processor in response to  the vector permutation instruction, an intermediate vector, the one half of the intermediate vector consists of values of selected lanes of a first vector and another half of the intermediate vector consists of values from selected lanes of a second vector; permuting the intermediate vector on the permute control input to generate a permuted vector, the permute control input specifies, for each lane of a set of lanes of the permuted vector, whether to store a value of the intermediate vector, a set of zeros, a set of ones, or a set of sign bits ; and storing the permuted vector in a storage location indicated by the vector permutation instruction.  (Claim 19)
Applicant’s response and amendment on 1/6/2021 have been fully considered and persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H PAN whose telephone number is (571)272-4172.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571 272 4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL H. PAN
Examiner
Art Unit 2182